Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-19 and 21-27 are allowed in view of after final amendment on 06/02/2021.
Terminal Disclaimer
Terminal Disclaimer filed on 06/07/2021 is acknowledged and approved.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Becker (WO2012156428 using US20140322559 as English Translation).
Becker discloses a flat steel sheet having TS 1200-1900 MPa and elongation of 10-30% (paragraph [0127]) produced by first providing uncoated flat steel product which has been cold rolled (paragraph [0060]) comprising C 0.1-0.5%, Mn 1-3%, Si 0.1-2.5%, Cr 0.1-0.5%, Mo 0.1-0.3% and Al up to 2.5% (claim 1), heating the flat steel product to an austenitisation temperature Thz above the AC3 temperature of the steel of flat steel product to obtain an annealed steel sheet.
Cooling the flat sheet product to a cooling stop temperature TQ less than martensite start temperature (Ms), Tq is at least 200 C (Claim 12) with cooling speed to obtain a quenched steel sheet, the cooling speed is 20-120 C/s (Claim 11)
Start from the cooling stop temperature Tq , heating the flat steel product to a partitioning temperature Tp of 400-500 C (claim 6), holding the flat steel product isothermally at the partitioning temperature Tp for a holding time of up to 500 seconds.
Start from the partitioning temperature Tp cooling the flat steel product to room temperature to obtain the non-coated steel sheet.  That is, Becker discloses a first heating speed to an intermediate temperature 200-500 C at 5-25 C/s and then heating is continued at a second heating speed to the austenisation temperature at 3-10 C/s.
However, Becker does not disclose “wherein the heating to the annealing temperature comprises first heating the cold rolled steel sheet to a temperature of 600°C at a first heating speed below 20°C and then heating the cold rolled steel sheet to a temperature of 800°C at a second heating speed below 10°C/s, then heating the cold-rolled steel sheet to the annealing temperature at a third heating speed below 5 °C/s.” as amended by instant claims 1 and 14.
No prior art can be found to disclose a three-stage temperature heating speed as required by instant claims 1 and 14 amendment. 
Hence, instant claims 1-6, 8-19 and 21-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733